 
Exhibit 10.3
 
AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
150 CCM BLACK OAK, LTD.
 
 
This Amendment No. 2 (this “Amendment No. 2”; the Binding Term Sheet of November
7, 2014 is Amendment No. 1)) to the Agreement of Limited Partnership of 150 CCM
Black Oak, Ltd (the “Partnership Agreement”) is hereby adopted by 150 Black Oak
GP, Inc., a Texas corporation, whose address is 340 North Sam Houston Parkway
East, Suite 140, Houston, Texas 77060, as general partner (“General Partner”),
and each of the individuals or entities whose names are set forth on the Amended
Exhibit “A” attached to this Agreement as limited partners (“Limited Partners”).
Capitalized terms used but not defined herein are used as defined in the
Partnership Agreement.
 
Exhibit A to the LPA: Name Change
 
WHEREAS certain versions of the Limited Partnership Agreement incorrectly
referred to CCM Property USA PTE LTD as the limited partner instead of the
accurate name of CCM Development USA Corp; and
 
WHEREAS, on November 18, 2014, CCM Development USA Corp properly changed its
name to SeD Development USA, Inc.; and
 
WHEREAS, neither name change is a change in ownership interest in violation of
Section 10 of the Partnership Agreement; and
 
Exhibit A to the LPA: Capital Contribution
 
WHEREAS, under accounting rules, the capital contribution shall be a
contribution to the partnership of cash and not contracts to purchase property;
and
 
WHEREAS, the Capital Contribution table shall be adjusted to show “zero” for
capital contribution from American Real Estate Investments, Inc. and Fogarty
Family Trust II, but also noting their respective contributions of contracts to
purchase real estate;
 
Exhibit A to the LPA: Ownership Percentages
 
WHEREAS, the Partners entered into that Binding Term Sheet on November 7, 2014
that among other things adjusted the percentage of partnership allocations as of
November 7, 2014 to the following:
 
SeD
63.5%
Fogarty Family Trust II
28.5%
AREI
7.0%
General Partner
1.0%; and

 
 
 

 
 
WHEREAS, the Binding Term Sheet also provided for an adjustment in ownership
percentage if the Partners could not refinance the Additional Contribution. If
the Additional Contribution could not be refinanced by January 1, 2015, SeD will
receive an additional equity interest of 5% (five percent) in the form of a
contribution of 5% from Fogarty Family Trust II’s current ownership and no
contribution from American Real Estate Investments, LLC. Since the refinancing
did not take place, the equity ownership of the Partnership shall be adjusted to
the following:
 
SeD
68.5%
Fogarty Family Trust II
23.5%
AREI
7.0%
General Partner
1.0%; and

 
 WHEREAS, the Partners desire to amend the Partnership Agreement with regards to
the consulting and oversight fees and to make certain adjustments to the names
of certain Partners and certain allocation provisions related thereto, which
adjustments shall be effective as of November 7, 2014;
 
NOW THEREFORE, the Partners do hereby amend the Partnership Agreement as
follows:
 
1.
Amendment Section 9.17 of the Operating Agreement shall be amended and replaced
in its entirety as follows:
 
9.17 
Consultants.
1)
Beginning November 1, 2014:
(a)
Consultants appointed by Fogarty Family Trust and SeD (currently ARETE and
Inter-American Development, LLC respectively) will each begin receiving a
$10,000 per month consulting and oversight fee; and
(b)
Consultant appointed by AREI shall receive $2,000 per month consulting and
oversight fee.
2)
Consulting and oversight fees shall only be payable after Outside Financing is
achieved (Outside Financing is refinancing of at least 65% of the Additional
Contribution and excludes financing from SeD, or Inter-American Development, or
affiliates of either); all consulting and oversight fees shall be deferred until
Outside Financing.
3)
Upon Outside Financing, the partnership shall pay AREI a one-time $40,000 fee to
represent reimbursement of all AREI expenses incurred on behalf of partnership
and acknowledgement that AREI will receive reduced consulting and oversight fees
for the life of the LPA.
 
2.
Amendment Exhibit “A” to 150 CCM Black Oak, Ltd. Partnership Agreement is
amended and replaced in its entirety as follows:
 
 

 
 
EXHIBIT “A”
TO
150 CCM BLACK OAK, LTD. PARTNERSHIP AGREEMENT
(Reflecting Changes as of January 1, 2015)
 
General Partner
 
Names and Address of
 
 
       General Partner
Partnership Interest
Capital Contribution
 
 
 
150 Black Oak GP, Inc.
1%
$100.00
340 North Sam Houston Parkway East
 
 
Suite 140
 
 
Houston, Texas 77060
 
 

 
Limited Partners
 
Names and Addresses of
 
 
       Limited Partners
Partnership Interest
 
Capital Contribution
 
 
 
SeD DEVELOPMENT USA, INC
 
 
(f/k/a) CCM DEVELOPMENT USA
 
 
CORPORATION
68.5%
$4,300,000.00
 
 
 
 
 
 
AMERICAN REAL ESTATE INVESTMENTS LLC
7%
Zero*
 
 
 
 
 
 
WOODROW A. HOLLAND, TRUSTEE
 
 
FOR THE FOGARTY FAMILY TRUST II
23.5%
Zero*

 
*Limited partner contributed contracts to purchase property
 
 

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to be
effective as of the date and year first above written.
 
 
GENERAL PARTNER:
 
150 BLACK OAK GP, INC., 
a Texas corporation
 
 
By: __/s/ Jeffrey Busch____________
       Jeffrey Busch, President and
       Chief Executive Officer
 
 
By: ___/s/ Joe Fogarty_____________
       Joe Fogarty, Vice President and
      Chief Operating Officer
 
LIMITED PARTNERS:

 
SED DEVELOPMENT USA, INC
a Delaware corporation
By: /s/ Jeffrey Busch 
Name: 
Title: 
 

 
AMERICAN REAL ESTATE INVESTMENTS. LLC,
a Missouri Limited Liability Company
By: /s/ Tracey Weaver 
Name: 
Title: 
 
 
WOODROW A. HOLLAND, TRUSTEE FOR THE FOGARTY FAMILY TRUST II
 
/s/ Woodrow H. Holland _____________________

 
 
